Eollett, J.:
It is not claimed, as indeed it cannot be successfully, that the publication is defamatory of the person or reputation of the plaintiff. Damages are demanded upon the theory, and only upon the theory, tha-t the plaintiff’s financial reputation was injured, from which pecuniary loss ensued. Damages are either general or special. General damages are such as the law presumes to have ensued, and which necessarily flow from the act complained of. Special damages are such as do not necessarily ensue, but were actually caused by the act complained of. (1 Ohitty’s Pldgs. [16 •Am. ed.], 411, 415; Towns, on Libel and S., §§ 197 to 202.)
Publishing an article which states that a judgment has been recovered against a person, is not an act from which,the law presumes that'damages ensued. Whether damages would ensue from such a publication depends upon special circumstances; like the amount of the judgment; the financial standing and business of the person about whom the article is published; whether it came to the knowledge of others with whom the person dealt, etc. General damages are implied from an act which necessarily injuriously affects persons as a class. To' publish of a trader that he is insolvent, or financially embarrassed, injuriously affects any dealer, and special circumstances need not be shown to entitle the person about whom it is written to recover damages. But many dealers would not be injuriously affected by publishing that a judgment had been recovered against them. The law does not necessarily imply that the plaintiff sustained damages by the. act complained of,- and it was necessary for the complaint to state with particu*18larity that damages resulted, and failing in this, a cause of action is not stated. (1 Chitty’s Pldgs. [16 Am. ed.], 411, 516 ; 2 id., 543; Van Santvoord’s Pldgs. [Moak’s ed.], 222, 223, 367; Caldwell v. Raymond, 2 Abb., 193; Newbold & Sons v. Bradstreet, 57 Md., 38; Bigelow on Torts, 46.) The only allegation contained in the complaint in respect to damages is “ that such false and libelous publication greatly injured and damaged the plaintiff.” Special damages not being alleged, a cause of action is not stated, nor was it claimed in the opening that special damages were sustained.
The complaint was rightly dismissed and the judgment must be affirmed, with costs.
Hardin, P. J., and Boardman, J., concurred.
Judgment affirmed, with costs.